DETAILED ACTION
The instant application having Application No. 16/455,374 filed on 27 June 2019 where claims 1-18 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 27 June 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to non-statutory subject matter of transitory media, including propagation and communication mediums.
Claim 13, recites claim language of a “design structure tangibly embodied in a machine-readable device for designing, manufacturing, or testing an integrated circuit…” (see claim 13 lines 1-2). However, in paragraph [0096] of the instant specification, although a “computer readable storage medium” has been defined to not be construed as being transitory signals, a “machine-readable device” as claimed has not been defined in such a manner in order to exclude transitory media. Further, in paragraph [0102] of the instant specification, although a “storage device” (interpreted as referring to a “computer-readable storage device” discussed in the same paragraph) has been defined to not be construed as being transitory signals, a “machine-readable device” as claimed has not been defined in such a manner in order to exclude transitory media.
Transitory media, including propagation and communication mediums, are not a type of non-transitory hardware storage that can be read by a computer, as functional descriptive material cannot be recorded on this medium, nor can said functional descriptive material become structurally and functionally interrelated to the medium. As such, the claim is drawn to non-statutory subject matter.
non-transitory machine-readable storage device…” in order to draw the claim to statutory subject matter.
Claims 14-18 are rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. Claims 14-18 are dependent on claim 13, however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 13.

Allowable Subject Matter
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 1 “a lower level cache coupled to the processor core, wherein the lower level cache includes one or more state machines for handling requests snooped from the system interconnect, and wherein the lower level cache is configured to, based on receipt of the synchronization request, record which of the one or more state machines are active processing a prior snooped request that can invalidate a cache line in the upper level cache and is configured to, based on determining that each state machine that was active processing a prior snooped request that can invalidate a cache line in the upper level cache has completed processing of its respective prior snooped request, issue the synchronization acknowledgment to the processor core” in conjunction with the rest of the limitations of the claim, and similarly in independent claim(s) 7.


Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
De La Torre et al. (U.S. 9,665,297) discloses an L3 cache that includes various state machines to service cache requests. There are snoop state machine for handling cache requests snooped from a local interconnect; col.7 lines {26}-{64}.
Floyd et al. (2006/0184771) discloses that logic which monitors for and processes incoming invalidates remains active to keep L1 caches synchronized in a multi-processing system; paragraph [0048].
Guthrie et al. (U.S. 6,606,702) discloses a processor architecture with an upper and lower level cache. During a sync operation, a barrier operation controller permits data return from the caches to be held temporarily until a sync acknowledge is seen; col.3 lines {42}-{65}.
Guthrie et al. (U.S. 2016/0062892) discloses an L3 cache that includes various state machines to service various types of requests and to transfer data into and out of a cache array. The L3 cache includes multiple snoop state machines for handling and servicing snooped requests that include invalidating cache lines in the L3 directory; paragraph [0067].
Fig.2 and associated text. An operation of the system to synchronize interrupts occurs. When an interrupt is received by a CPU, interrupt servicing is delayed, and it is determined whether a primary EMPTY signal is asserted; col.3 lines {40}-{60}. The CPU delays servicing the interrupt until the EMPTY signal is asserted; col.2 lines {30}-{35}. An interrupt line is coupled to a CPU logic unit (i.e. “interrupt handler”); col.3 lines {24}-{39}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JONATHAN R LABUD/            Examiner, Art Unit 2196